Case 2:17-cv-08937-DMG-FFM Document 80 Filed 07/18/19 Page 1 of 1 Page ID #:1199
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL
  Case No. CV 17-08937-DMB-(FFMx)                 Date: July 18, 2019
  Title      CRYTEK GMBH v. CLOUD IMPERIUM GAMES CORP., ET AL.




  Present: The Honorable: ALEXANDER F. MacKINNON, U. S. MAGISTRATE JUDGE


                    Ilene Bernal                                             C/S
                    Deputy Clerk                                   Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:

           Adam P. Seitz                                    Jeremy S. Goldman
           Clifford T. Brazen                               Joseph R. Taylor
                                                            Azita Iskandar

                                                            Louisa Weix
                                                                - For Beazley Insurance Co.

  Proceedings: HRG: SETTLEMENT CONFERENCE

          Settlement conference held. A settlement agreement is not reached. The Court understands
  that the parties will continue their efforts to settle the case, and they may contact the Magistrate
  Judge’s CRD if they wish to schedule a further settlement conference.




                                                                                                4 : 15
                                                                     Initials of Preparer         igb




  CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
